FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                   February 14, 2012
                            FOR THE TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

    LORI L. PARK,

                Plaintiff-Appellant,

    v.
                                                          No. 11-1157
    TD AMERITRADE TRUST                         (D.C. No. 1:10-CV-03136-ZLW)
    COMPANY, INC; TD AMERITRADE                            (D. Colo.)
    ONLINE HOLDINGS CORP.; TD
    AMERITRADE HOLDING
    CORPORATION; THE
    TORONTO-DOMINION BANK;
    JOSEPH H. MOGLIA; J. THOMAS
    BRADLEY, JR.,

                Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, MURPHY, and HOLMES, Circuit Judges.



         On March 17, 2011, the district court dismissed this pro se Title VII action

without prejudice, finding that it was duplicative of another case that appellant


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Lori L. Park had filed against the same defendants. Ms. Park appeals from the

district court’s order of dismissal, raising a single issue. She asserts the district

court erred in dismissing the action before permitting her to obtain a waiver of

service from the defendants pursuant to Fed. R. Civ. P. 4(d). Because the district

court did not abuse its discretion in dismissing the action, we affirm.

      In all, Ms. Park claims to have filed five discrimination charges and four

lawsuits, including the current action, involving her former employment with TD

Ameritrade. 1 On August 24, 2009, Ms. Park filed her first EEOC charge, in

which she asserted retaliation for her opposition to discrimination. The EEOC

issued her a right-to-sue letter. On October 18, 2010, she filed Case No.

10-cv-02599 in the United States District Court for the District of Colorado. In

her complaint, she included claims for retaliation, harassment, and hostile work

environment based on retaliation, as well as state law claims for promissory

estoppel and breach of contract, and negligence. Case No. 10-cv-02599 remains

pending in the district court.

      On September 17, 2009, Ms. Park filed two more discrimination charges

with the EEOC. Her second charge alleged (1) retaliation, (2) discrimination

based on sex, and (3) “3rd Party & Bystander Harassment/Hostile Work



1
      Two of Ms. Park’s lawsuits relative to her employment with TD
Ameritrade, one of which involved her fourth and fifth EEOC charges, were
apparently dismissed without appeal. See Aplee. Br. at 5.

                                          -2-
Environment, Etc.” R. at 68. Her third charge alleged retaliation and “Ethni[ci]ty

Bystander & Ethnicity Discrimination.” Id. at 69. The incidents alleged in these

charges dated from before she filed her initial lawsuit in Case No. 10-cv-02599.

The EEOC issued right-to-sue letters concerning these charges, and on December

27, 2010 Ms. Park filed the present suit (Case No. 10-cv-03136). She again

included claims for retaliation and sexual harassment and hostile work

environment as well as state claims for promissory estoppel and breach of

contract and negligence.

      On February 10, 2011, the district court issued an order requiring Ms. Park

to show cause why Case No. 10-cv-03136 should not be dismissed for being

duplicative of Case No. 10-cv-02599. Ms. Park responded that Case No.

10-cv-03136 was based on a “fresh set of facts with different incident dates” that

established a claim for harassment and hostile work environment that had not

been pled in Case No. 10-cv-02599. Id. at 88. She followed up this response

with a pleading requesting that the district court order the United States Marshal’s

Office to serve waiver of service forms on the defendants in Case No.

10-cv-03136.

      The district court rejected Ms. Park’s arguments and dismissed this action

as duplicative of Case No. 10-cv-02599, without ordering that waiver of service

forms be served on the defendants. It concluded that “[t]he Amended Title VII

Complaints in the two actions involve identical parties, assert the same claims

                                         -3-
under federal and state law, and seek the same remedies.” R. at 152. Ms. Park

subsequently filed a motion for reconsideration or for Fed. R. Civ. P. 60(b) relief,

which the district court denied. She then filed a second motion for

reconsideration, which the district court also denied. In its order denying the

second motion for reconsideration, the district court noted that Ms. Park had been

granted leave to amend her complaint in Case No. 10-cv-02559 to include all of

her Title VII claims, and that all existing deadlines had been vacated in that case.

Id. at 201.

      After the district court denied her second motion for reconsideration,

Ms. Park filed the notice of appeal that established our jurisdiction. She appealed

only from the district court’s initial order of dismissal and not from the denial of

her reconsideration motions. Id. at 204.

      Because Ms. Park is proceeding pro se, we construe her filings liberally.

Hall v. Bellmon, 935 F.2d 1106, 1110 & n.3 (10th Cir. 1991). “District courts are

accorded a great deal of latitude and discretion in determining whether one action

is duplicative of another, but generally, a suit is duplicative if the claims, parties,

and available relief do not significantly differ between the two actions.” Serlin v.

Arthur Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993) (internal quotation marks

omitted). A district court, as part of its general power to administer its docket,

“may stay or dismiss a suit that is duplicative of another federal court suit.”

Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000). We review for abuse

                                           -4-
of discretion a district court’s dismissal of a case as being duplicative of another

case pending before it. See id.; see also Hartsel Springs Ranch of Colo., Inc. v.

Bluegreen Corp., 296 F.3d 982, 985 (10th Cir. 2002) (“[H]ere the dismissal for

claim-splitting was premised in significant measure on the ability of the district

court to manage its own docket, and in that situation the appellate court reviews

the dismissal under an abuse of discretion standard.”).

      Having reviewed the briefs, the record, and the applicable law, we discern

no abuse of discretion in the district court’s dismissal of Case No. 10-cv-03136 as

duplicative of Case No. 10-cv-02559. The judgment of the district court is

therefore AFFIRMED. Ms. Park’s motion to proceed in forma pauperis is

DENIED.


                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                          -5-